MAYFIELD, J.
The appellant appeals from a conviction for violating the local prohibition laws of Fayette county. The prosecution was based upon an affidavit *93and warrant made returnable to the county court of Fayette county. The defendant demanded a jury trial in the county court, and by local statute the cause was transferred to the circuit court of such county, where a jury trial was had. The trial resulted in a conviction, and from the judgment thereupon the defendant appeals.
The defendant assails the constitutionality of two local statutes of Fayette county; the first being entitled “In relation to trials of misdemeanors in Fayette county, Alabama” (Loc. Acts 1900-01, pp. 689, 690), and the second being a local prohibition act for that county, approved February 26, 1907 (Loc. Acts 1907, p. 249). It is insisted by counsel for appellant that the first act is void because the title thereof does not conform to the requirements of section 2, art. 4, of the Constitution of 1875, now section 45 of the Constitution of 1901, which provides, among other things, that “each law shall contain but one subject, which shall be clearly expressed in the title,” etc. We fail to see anything in the title of this act which could possibly render the whole enactment void. Certainly there is hut one subject, and it is clearly expressed in the title of the law, to wit, “In relation to trials of misdemeanors in Fayette county, Alabama.”
This provision of the Constitution is satisfied if the act has but one general subject, fairly indicated in the title, and such title will support all matters reasonably •connected with it, and all proper agencies, instrumentalities, or measures which may facilitate its accomplishment are proper and germane or cognate to the title.' Much must be left to the legislative discretion, with which there cannot be judicial interference. The •constitutional provision contemplates hut one title to .a law or act, not a multiplicity thereof. The title may *94be expressed in. very general terms, or it may summarize or embrace a table of its contents, or be in tbe form of an index or abstract of the contents. The Constitution is complied with, in this respect, if the law or act has but one subject, and that subject is fairly indicated in the title. The form of this title must be left to the Legislature, and not to the courts. The object and purpose of this provision have probably been most clearly expressed by Judge Cooley, as follows: “First, to prevent ‘hodgepodges’ or ‘logrolling’ legislation; second, to prevent surprise or fraud upon the Legislature by means of provisions in the bills of which the title gives no information, and which might, therefore, be overlooked, and carelessly and unintentionally adopted; and, third, to fairly apprise the people, through such publication' of legislative proceedings as is usually made, of the subjects of legislation that are being considered, in order that they may have the opportunity of being heard thereon, by petition or otherwise, if they so desire.’’ — Cooley, Const. Lim. 172, quoted by Chief Justice Brickell in Lindsay v. U. S. Savings & Loan Ass’n, 120 Ala. 172, 24 South. 171, 42 L. R. A. 783. The following cases fully support the validity of this act, so far as this appeal is concerned, with reference, to its title; Ex parte Pollard, 40 Ala. 90; Ballentune’s Case, 75 Ala. 533; State v. Rogers, 107 Ala. 444, 19 South. 909, 32 L. R. A. 520; State v. McCary, 128 Ala. 139, 30 South. 641; Key v. Jones, 52 Ala. 238; Boyd v. State, 53 Ala. 606; Adler v. State, 55 Ala. 21.
Counsel for appellant complains of several provisions of the act, as to which this defendant has no concern, and which do not go to the whole act, nor to any part of which he can complain, as to which subjects or functions it is not necessary to decide, and' we do not so decide; but, from a mere reading of the act and its title, we see *95no objection as to any of these subjects or questions. It is perfectly competent for the Legislature to dispense with indictments in misdemeanor cases, and to authorize prosecutions and trials therefor upon affidavit or complaint; and it has clearly and legally so done in this case. The act in question expressly authorizes it, and provides that the process be made returnable to the county court, and that a trial be there had by the county court judge without a jury, and that the defendant can appeal to the circuit court and there have a jury trial de novo, or that he can have a jury trial originally in the circuit court, by demanding it within proper time. The. statute does not make the giving of the bond a conditiion precedent to a jury trial in the circuit court, but only requires that the defendant give bond or remain in the custody of the sheriff, or of the law, so as to appear at the circuit court for trial. This much he would have to do in any event, whether he had a jury trial or not. We fail to see anything in the act which deprives the defendant of any inalienable constitutional right.
Counsel for the appellant and the Attorney General, in their briefs, seem to wholly misconceive the statute under which this prosecution was had. It Avas not under either of the two general prohibition statutes— local option or general statutory — but was under a local statute passed specially for that county. — Loc. Acts 1907, p. 249. We have examined this act, and find nothing therein that renders it void so far as any question is raised on this appeal. The election held under it seems to have been in accord Avith the provisions of the act, and prohibition was, therefore, in effect under that act when the alleged offense is shown to have been committed. Under this act it is made an offense “to sell or to give away, deliver or otherwise dispose of spirituous, vinous or malt liquors,” etc
*96Under all the evidence in the case, including that of the defendant himself, he was clearly guilty of violating this statute, and the general affirmative charge could have been given against Mm, if such change can ever be given in a criminal case. Consequently there could be no injury in refusing every one of defendant’s requested charges.
The original warrant and complaint filed by the solicitor were all-sufficient under either the general or the special law.
There was likewise no error in allowing the sheriff of the county to testify as to the fact that an election was held in Fayette county under the local act in question. If there could be error therein, it was cured by the introduction of the record evidence of the election and the result thereof as provided by the act.
We find no error save in the sentence of the court, by the terms of which it was adjudged that the defendant pay the costs at the rate of 30 cents per day, whereas the rate should have been 40 cents per day, in accordance with the act, passed at the extraordinary session of the Legislature. — Gen. Acts Ex. Sess. 1907, p. 183, § 13. The amount of costs is shown to be $47.90, and defendant was sentenced to hard labor for 143 days, at 30 cents per day, to pay same, whereas he should have been sentenced for only 119 days, at the rate of 40 cents per day.
The judgment of sentence as to costs will be here amended in this respect, and, as amended, is affirmed.
Corrected and affirmed.
Tyson, C. J., and Simpson and Denson, JJ., concur.